NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 06a0805n.06
                            Filed: November 1, 2006

                                             No. 06-5146

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


CHESTER KIDD                                        )
                                                    )
        Plaintiff-Appellant,                        )
                                                    )
v.                                                  )   ON APPEAL FROM THE UNITED
                                                    )   STATES DISTRICT COURT FOR THE
AIRBORNE EXPRESS, INC., a/k/a Airborne              )   MIDDLE DISTRICT OF TENNESSEE
Freight Corporation; DHL EXPRESS (USA),             )
INC., a/k/a DHL Worldwide Express, Inc.             )
                                                    )
        Defendants-Appellees.                       )




        Before: MARTIN and COOK, Circuit Judges; and BUNNING, District Judge.*


        PER CURIAM. Chester Kidd appeals the district court’s order granting summary judgment

for Airborne Express. Having reviewed the record and the applicable law, and having the benefit

of oral argument and the parties’ briefs, we determine that no jurisprudential purpose would be

served by a panel opinion and affirm the district court’s decision for the reasons stated in that court’s

opinion. We will not consider Kidd’s argument, raised for the first time on appeal, that the test

announced in Christian v. Wal-Mart Stores, Inc., 252 F.3d 862 (6th Cir. 2001), governs his case.




        *
       The Honorable David L. Bunning, United States District Judge for the Eastern District of
Kentucky, sitting by designation.